DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 21 July 2022. Claims 19-30 and 32-34 are pending. 
Information Disclosure Statement
The IDSes received on 28 April 2022 and 12 August 2022 have been considered. 
Response to Remarks
The remarks regarding the rejections of claims 19-30 and 32-34 under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are not persuasive. 
As best understood, the adaptive braking system recited by claim 19 is an example of a collision avoidance system (Spec. para [0037] - "the vehicle can change reaction times of the collision avoidance system, e.g., the adaptive braking system, to optimize the response of the system"). US 2016/0362118 A1 (Mollicone et al.) is believed to meet the limitation because it discloses comparing a driver's performance of a driving task to a known performance of the driving task ("reference signal"), and in response to the comparison, issuing alerts that may include controlling an operation of the vehicle such as by reducing speed or braking (para [0088]). Although Mollicone does not expressly disclose braking to avoid a collision, it does disclose that a reference signal may minimize a collision risk during a driving task (para [0055]). Therefore, one of ordinary skill in the art would understand Mollicone to mean that if a driver triggers an alert by exceeding a collision risk of a reference signal, the system of Mollicone could intervene via a braking operation to cause the vehicle to avoid the collision. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 26, 28-30 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0362118 A1 (Mollicone et al., hereinafter "Mollicone"). 

As to claim 19, Mollicone discloses a vehicle system, comprising: 
	a first sensor to sense a first criterion relating to distracted driving and controlled by a driver (para [0027] - "Measurements of kinematic physical state parameters may be derived by any number of sensor systems, including without limitation the vehicle's speedometer", para [0029] - "Table 1 provides a symbolic system for describing the foregoing parameters of a vehicle's physical state"); 
	a second sensor to sense a second criterion relating to distracted driving and representing an environmental condition not controlled by the driver (para [0037] - "Factors extrinsic to the vehicle [...] often significantly impact the driver's awareness [...] Such factors are referred to herein as 'environmental factors'", para [0038] - "vehicle 250 equipped with sensor equipment, such as lasers, radar detection, various cameras, [...] for identifying environmental factors"); and 
	a controller to receive the first criterion and the second criterion and determine a relative relationship between the first criterion and the second criterion with the relative relationship exceeding a distractedness threshold to indicate distracted driving (para [0042] - "these sensors provide data that is processed in real-time—i.e., the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as-demanded provide that updated output fin determining whether the vehicle's 250 then-current direction or speed should be modified in response to the sensed environment as part of the reference data", para [0056] - "a driving task may additionally be characterized by one or more environmental parameters—such as, without limitation [...] a particular traffic pattern", para [0087] - "once an optional compound driver performance level is determined in step 470 or any driver performance level is determined in steps 410, 430, or 450, the present invention may also invoke one or more alerting operations") 
	wherein the controller outputs a control signal to adjust operation of an adaptive braking system in the vehicle based on a determination of distracted driving (para [0055] - "Other embodiments may use specific reference signals that are designed to accomplish one or more operational objectives, such as [...] a reference signal that minimizes collision risk during one or more driving tasks", para [0088] - "Other vehicle-specific fatigue alert operations may include [...] limiting the vehicle's speed, invoking an autonomous driving mode or an autopilot mode, reducing the vehicle's speed, increasing the braking power of the vehicle").

As to claim 20, Mollicone discloses the vehicle system of claim 19 and further discloses 
	wherein the first criterion is vehicle speed (para [0027], para [0029]), 
	wherein the second criterion is traffic congestion, other vehicles speeds adjacent the vehicle, or a combination of both (para [0037], para [0038], para [0056]), and 
	the controller compares the vehicle speed relative to the second criterion (para [0042]), and 
	wherein when the vehicle speed slows relative to the second criterion, the controller will indicate distractedness of the driver (para [0087]).

As to claim 21, Mollicone discloses the vehicle system of claim 19 and further discloses 
	wherein the first criterion is vehicle speed, throttle position, or a combination of both (para [0027], para [0029]), 
	wherein the second criterion is traffic congestion, other vehicles speeds adjacent the vehicle, or a combination of both (para [0037], para [0038], para [0056]), and 
	the controller compares the first criterion relative to the second criterion to determine distractedness of the driver (para [0087]).

As to claim 26, Mollicone discloses the vehicle system of claim 19 and further discloses wherein the controller uses a determination of distraction to output a control signal to increase a time to impact variable in an object avoidance calculation (para [0046] - "a signal may also comprise one or more components taken from the assortment of contextual physical state parameters (see Table 1A), such as lane position, collision risk", para [0060] Table 3 - "low nearest distance to the obstacle", para [0088]).

As to claim 28, Mollicone discloses the vehicle system of claim 19 and further discloses 
	wherein the second criterion comprises a navigational position signal from a navigational position sensor to detect position of a vehicle (para [0027] - "Measurements of kinematic physical state parameters may be derived by [...] GPS technologies"), and 
	wherein the controller uses the navigational position signal and the first criterion to determine a distraction state of the person (para [0042], para [0087]).

As to claim 29, Mollicone discloses the vehicle system of claim 19 and further discloses 
	wherein the second criterion comprises an image from an outward facing imager to produce video external to the vehicle (para [0038]), and 
	wherein the controller uses the external camera signal and the first criterion to determine a distraction state of the person (para [0042], para [0087]).

As to claim 30, Mollicone discloses the vehicle system of claim 19 and further discloses 
	wherein the second criterion comprises an external camera signal, a navigational position signal, and a vehicle speed signal (para [0037], para [0038]), and 
	wherein the controller uses the external camera signal, the navigational position signal, the vehicle speed signal and the first criterion to determine the false distraction state of the driver (para [0042], para [0087]).

As to claim 32, Mollicone discloses the vehicle system of claim 31 and further discloses wherein the controller outputs the control signal to increase a time to impact variable in an object avoidance calculation (para [0046], para [0088]).

As to claim 33, Mollicone discloses the vehicle system of claim 19 and further discloses the system further comprising 
	a vehicle safety sensor system includes a detection and ranging system with a range setting to sense objects outside including a position and a range of an external object (para [0038]), 
	wherein the controller outputs a range extension signal when the controller determines that the driver is distracted (para [0042] - "the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as-demanded provide that updated output"), and 
	wherein the vehicle safety system extends the range setting when the controller outputs the range extension signal (para [0050] - "Autonomous driving technologies (more fully discussed below) are deployed to monitor external driving conditions and then guide a vehicle in accordance with the demands presented", para [0088]).

As to claim 34, Mollicone discloses the vehicle system of claim 19 and further discloses the system further comprising 
	a collision avoidance system having a trigger time based on the control signal from the controller (para [0046]), 
	wherein the collision avoidance system triggers an avoidance action based on the trigger time (para [0088]), and 
	wherein the collision avoidance system has a first trigger time when distraction is not detected and a second trigger time when distraction is detected, the second trigger time being less than the first trigger time (para [0087], para [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mollicone in view of US 2016/0001781 A1 (Fung et al., hereinafter "Fung"). 

As to claim 22, Mollicone discloses the vehicle system of claim 19. 
	Fung teaches the limitations not expressly further disclosed by Mollicone, namely: 
	wherein the controller is configured to determine a false distraction state based on both the first criterion and second criterion (para [0585] - "the one or more driver states can be determined, combined and/or and confirmed with one another. Determining, combining and/or confirming one or more driver states provides a reliable and robust driver monitoring system. This driver monitoring system verifies driver states (e.g., to eliminate false positives), provides a combined driver state based on more than one driver state using different types of monitoring information (e.g., multi-modal inputs), and modifies one or more vehicle systems based on the combined driver state").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Mollicone and Fung, because each relates to systems for evaluating a vehicle driver. The combination would yield predictable results by verifying the results obtained by a single driver evaluation. 

As to claim 23, Mollicone discloses the vehicle system of claim 19. 
	Fung teaches the limitations not expressly further disclosed by Mollicone, namely: 
	the system further comprising a seat configured to support the driver as an occupant and to be mounted in a vehicle and wherein the first sensor comprises a contactless sensor mounted in the seat adjacent (Fig 4 - sensor array (422), para [0291] - "photoplethysmopgraphy (PPG) sensors that optically sense changes in blood volume and blood composition. [...] PPG measurements can be sensed at various locations on (e.g., contact sensors) or near (e.g., contactless sensors) an vehicle occupant's body").
	See claim 22 for a statement of an obviousness rationale. 

As to claim 24, the combination of Mollicone and Fung teaches the vehicle system of claim 23. 
	Fung further teaches wherein the first sensor comprises a plurality of contactless sensors mounted in the seat, wherein the seat includes a head rest, and wherein the plurality of contactless sensors includes one or more headrest sensors mounted in the headrest (Fig 4).

As to claim 25, Mollicone discloses the vehicle system of claim 19. 
	Fung teaches the limitations not expressly further disclosed by Mollicone, namely: 
	wherein the first criterion comprises a sensed brain wave, heart rate, heart rate variability, eye movement, or body position of the driver (para [0275] - "Examples of different physiological information about a driver that could be received from the bio-monitoring sensor 180 include, but are not limited to: heart information, such as, heart rate, blood pressure, blood flow, oxygen content, blood alcohol content (BAC), etc., brain information, such as, electroencephalogram (EEG) measurements", para [0276] - "a bio-monitoring sensor could be disposed in a location proximate to a driver. For example, in one embodiment shown in FIG. 1A, the bio-monitoring sensor 180 is located within or on the surface of the vehicle seat").
	See claim 22 for a statement of an obviousness rationale. 

As to claim 27, Mollicone discloses the vehicle system of claim 19. 
	Fung teaches the limitations not expressly further disclosed by Mollicone, namely: 
	wherein the first criterion comprises a video image output from a cabin camera to detect the driver (para [0277] - "receiving various kinds of optical information about a physiological state of a driver. [...] The optical sensing device 162 could be any kind of optical device including a digital camera"), and 
	wherein the controller uses the video output and the second criterion to determine a distraction state of the person (para [0429] - "The external information sensing device 1914 can be used to measure information external to the vehicle 1900, and thus the flow of information from the driver 1904 to the vehicle 1900 in reaction to the external information", para [0443] - "the driver safety factor module 2010 calculates a driver safety factor for the driver 1904 of the vehicle 1900 in real time. The driver safety factor is the ratio of the rate of information transfer between the driver and vehicle calculated by the information transfer rate module 2006 and the baseline information transfer rate").
	See claim 22 for a statement of an obviousness rationale.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669